     Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.28 Filed 12/11/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

QUINTON JAMAL DANIELS,

                       Plaintiff,                      Case No. 2:20-cv-232

v.                                                     Honorable Janet T. Neff

UNKNOWN PARTY #1,

                       Defendant.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.       Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Marquette Branch Prison (MBP) in Marquette, Marquette County, Michigan. The
  Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.29 Filed 12/11/20 Page 2 of 7




events about which he complains occurred at that facility. Plaintiff sues Unknown Party # 1 whom

he identifies as “RN Jim.”

               Plaintiff alleges that on August 5, 2020, during morning rounds, Defendant did not

give him the prescribed pain medicine that Plaintiff takes for shoulder pain. (Compl., ECF No. 1,

PageID 3.) Plaintiff had to wait eleven or twelve hours to get his pain medicine during the evening

rounds. Id. Plaintiff alleges that he was at his “bars” and that he called Defendant, but Defendant

passed him and did not give Plaintiff his medicine. Id. Plaintiff suffered pain all day as he waited

for his medicine. Id.

               Plaintiff seeks money damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  2
  Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.30 Filed 12/11/20 Page 3 of 7




‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                Plaintiff alleges that Defendant deliberately failed to dispense his morning dose of

pain medicine and as a result, Plaintiff was in pain for eleven or twelve hours, until he received his

evening dose of pain medicine.

                The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

102, 103-04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

                A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective
                                                   3
  Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.31 Filed 12/11/20 Page 4 of 7




component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 540 (6th Cir. 2008). Obviousness, however, is not strictly limited to what is

detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 466, 451

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, that “any lay person would realize to be serious,” even though the condition was not visually

obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a condition

adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390

F.3d at 898, the plaintiff must “place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238 F.3d 739, 742

(6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or



                                                4
    Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.32 Filed 12/11/20 Page 5 of 7




with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

                  Even if Plaintiff’s allegation that Defendant ignored him and walked by his cell

without dispensing Plaintiff’s pain medicine is sufficient to satisfy the subjective component of an

Eighth Amendment claim,1 Plaintiff’s allegation that he missed one of two doses of pain medicine

on a single occasion is insufficient to satisfy the objective component.

                  Plaintiff’s entire Complaint is based on a single day he did not receive one of two

doses of pain medicine. Although not ideal, courts have held that an occasional missed dose of

medicine does not rise to the level of a constitutional violation. See Stone v. Cheboygan Cnty.,

No. 00-CV-10404-BC, 2002 WL 507504, at *5 (E.D. Mich. Apr. 4, 2002) (concluding that “[a]n

occasional missed dose [of medicine], and missed scheduled, non-emergency medical

appointments, do not pose a ‘substantial risk of serious harm’” sufficient to satisfy the objective

component of an Eighth Amendment claim); see also Zentmeyer v. Kendall Cnty., 220 F.3d 805,

812 (7th Cir. 2000) (the occasional missed dose of medicine, without more, does not violate the

Eighth Amendment); Sires v. Berman, 834 F.2d 9, 13 (1st Cir. 1987) (inmate with heart condition



1
 This proposition is by no means certain. Plaintiff’s factual allegations suggest that Defendant deliberately failed to
dispense Plaintiff’s pain medicine. Nevertheless, because Plaintiff has not demonstrated that Defendant’s failure to
dispense his pain medication posed a “substantial risk of serious harm,” Defendant cannot have been subjectively
“aware of facts from which the inference could be drawn that a substantial risk of serious harm exist[ed]” nor would
Defendant have reason to draw such an inference. Farmer, 511 U.S. at 837. Thus, while Defendant may have
purposely failed to dispense Plaintiff’s pain medicine, this alone would not satisfy the subjective component of an
Eighth Amendment violation.

                                                          5
  Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.33 Filed 12/11/20 Page 6 of 7




missed a morning dose of medication; no showing that this was an instance of callous disregard in

the face of a pressing medical emergency), Mayweather v. Fote, 958 F.2d 91, 91 (5th Cir. 1992)

(occasionally missed doses of medicine “fall far short” of establishing deliberate indifference);

Stockwell v. Kanan, 442 F. App’x 911, 914 (5th Cir. 2011) (same); Herndon v. Whitworth, 924 F.

Supp. 1171 (N.D. Ga. 1995) (occasional missed doses of medication do not implicate the

Constitution).

                 Moreover, Plaintiff’s general allegation that he was in pain for eleven or twelve

hours until he got his evening dose of pain medicine by itself does not establish that Plaintiff was

“incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at

834. While no doubt uncomfortable, there are no facts to suggest that the delay Plaintiff

encountered before he received his pain medicine resulted in any permanent damage or had a

detrimental effect beyond the relatively brief period in which he was in pain. See Loukas v. Gundy,

70 F. App’x 245, 247 (6th Cir. 2003) (concluding on initial review that plaintiff failed to state an

Eighth Amendment claim were he did “not allege or show that he suffered any detrimental effect

from the delay in treatment” and “[t]he fact that [plaintiff] suffered some discomfort before he

received the pain medication . . . is not sufficient to state an Eighth Amendment claim.”) There

also are no facts to suggest that Plaintiff’s pain did not resolve once he received his evening dose

of pain medicine.

                 For these reasons, Plaintiff has failed to state an Eighth Amendment claim and the

Complaint is properly dismissed for failure to state a claim.

                                            Conclusion

                 Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide
                                                 6
  Case 2:20-cv-00232-JTN-MV ECF No. 5, PageID.34 Filed 12/11/20 Page 7 of 7




whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    December 11, 2020                          /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                 7
